Citation Nr: 1550708	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys At Law, LC



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the Veteran's claims for service connection for bilateral knee disorders were denied as the evidence failed to show that her bilateral knee disorders were due to her service, and was never appealed; the claims were subsequently denied in May 2007 and April 2009 on the basis that the evidence submitted was not new and material and not appealed; the April 2009 rating decision is the last final denial of the claims.
 
 2.  The evidence received since the April 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disorders, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for bilateral knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).
 
2.  New and material evidence has been received since the April 2009 rating decision that is sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claims of entitlement to service connection for right and left knee disorders were denied in January 2003.  The RO denied reopening the claims in May 2007 and April 2009 finding that the evidence submitted was not new and material.  The Veteran did not appeal the latest April 2009 decision, nor did she submit any new and material evidence within a year of the April 2009 rating decision.  See 38 C.F.R. §3.156(b).  The April 2009 decision thereby became final.

At the time of the April 2009 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical evidence, private medical evidence, and various lay statements.

Evidence received since the April 2009 rating decision includes various lay statements regarding the Veteran's knee symptoms and the Veteran's testimony at an October 2015 Board hearing.  In her testimony, the Veteran provided additional details about her knee injury in service.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disorder is reopened.  To that extent only, the appeal is granted.


REMAND

STRs show that in September 1983, the Veteran reported falling the previous month and had numbness in her knees.  She was assessed with minor trauma to the knees.  At her August 1985 separation examination, she reported painful joints and arthritis.  It was noted that she had problems with arthritis and nonspecific musculoskeletal problems, but that all were minor problems.

At the October 2015 hearing, the Veteran reported that she fell off a truck in service, which resulted in bilateral knee pain.  She testified that she was only given pain medications.  She further testified that she continues to have trouble with her knees.

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her bilateral knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of her bilateral knee disorders.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right and/or left knee disorders either began during or was/were otherwise caused by her military service.  Why or why not? 

The examiner must also consider the Veteran's statements and other various lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


